Citation Nr: 1642731	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-32 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969, and also had active service from November 1969 to June 1972 which was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona. In that rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper extremities.

In August 2012, the Board remanded the issue to the RO for the development of additional evidence. The RO developed additional evidence and returned the case to the Board.

At this time, the appeal is again REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

Service connection has been established for the Veteran's type II diabetes mellitus. Service connection has been established for disorders found to be secondary to his diabetes, specifically retinopathy and peripheral neuropathy of both lower extremities. The Veteran contends that he also has peripheral neuropathy of both upper extremities, and that the neuropathy in those extremities is caused or worsened by his diabetes.

The Veteran has reported numbness and tingling in his upper extremities. A July 2005 VA electromyelogram (EMG) test of his upper extremities showed borderline prolongation of both radial distal sensory nerves. The interpreter found that this might be related to his diabetes. In VA treatment of the Veteran in October 2005, a clinician diagnosed bilateral carpal tunnel syndrome.

On VA examination in September 2008, the Veteran reported a four to five year history of intermittent numbness and tingling and dropping things affecting both hands. He stated that in 2005 carpal tunnel surgery was planned, but was not performed. The examiner found possibly less grip strength in the dominant right hand than in the left, and found some areas of diminished sensation in the right hand. The examiner provided as a tentative impression, "Carpal tunnel syndrome, without definite diabetic peripheral neuropathy of the upper extremities." The examiner requested an electromyelogram. He indicated that any otherwise compatible peripheral neuropathy found in the upper and/or lower extremities would likely be of diabetic origin. He noted that carpal tunnel syndrome was not diabetic neuropathy. EMG testing of the Veteran's lower extremities in April 2009 helped to confirm that he had peripheral neuropathy in those extremities.

On VA examination in October 2014, it was reported that the Veteran had bilateral carpal tunnel surgery in 2006. At the 2014 examination, he reportedly denied any loss of sensory sensation or neuropathic type sensations or pain in his hands or arms. There was less than normal strength in elbow and wrist movement and hand grip bilaterally. The examiner found that there were no findings consistent with upper extremity diabetic peripheral neuropathy, noting that the Veteran had not experienced upper extremity neuropathy symptoms since having carpal tunnel surgeries.

The evidence is inconsistent as to whether carpal tunnel surgeries planned for the Veteran were ever performed. While the Veteran did not report upper extremity neuropathy symptoms on examination in 2014, he did report such symptoms, including numbness and tingling in his hands in 2008, after the 2005 and 2006 dates related for carpal tunnel surgeries. In the August 2012 remand, the Board indicated that a VA examiner should consider whether new EMG testing of the upper extremities should be performed. In addition the reports of symptoms in 2008 provide evidence of a current disability, because those reports occurred during or proximate to the current claim, even if the disability was not shown on the current examination.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013)

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner who provided the 2014 examination, or another examiner if the prior examiner is unavailable, to review the record, including the September 2008 VA examination report. 

The examiner should state whether the symptoms reported at that time, if accepted as accurate, would at least as likely as not show the presence of upper extremity peripheral neuropathy; and if so, whether the upper extremity peripheral neuropathy, at least as likely as not, was caused or aggravated by the service connected diabetes mellitus.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should also provide an opinion as to whether any upper extremity peripheral neuropathy shown at any time since 2007; was, at least as likely as not, early onset.

The examiner should provide reasons for all opinions. 

2. If the appeal is not fully granted, issue a supplemental statement of the case; before returning the file to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

